Exhibit 10.3

February 13, 2009

[Name]

[Address]

Dear [Name],

The Bank of Kentucky Financial Corporation (the “Corporation”) anticipates
entering into a Securities Purchase Agreement (the “Agreement”) with the United
States Department of Treasury (the “Treasury”) which provides, among other
things, for the Treasury’s purchase of securities issued by the Corporation.
This purchase is expected to occur as part of the Company’s participation in the
Treasury’s Troubled Asset Relief Program—Capital Purchase Program (the
“Program”).

As a condition to the closing of the investment contemplated by the Agreement,
the Corporation is required to take certain actions with respect to compensation
arrangements of its senior executive officers. The Corporation has determined
that you are or may be a senior executive officer for the purposes of the
Program. To comply with the requirements of the Program, and in consideration of
the benefits that you will receive as a result of the Corporation’s
participation in the Program and for other good and valuable consideration, the
sufficiency of which you hereby acknowledge, you agree as follows:

 

  (1) No Golden Parachute Payments. You will not be entitled to receive from the
Corporation any Golden Parachute Payments (as defined below) during any period
in which the Treasury holds an equity or debt position acquired from the
Corporation under the Program (the “Covered Period”). The Corporation shall work
with you between the date first listed above and March 31, 2009 in order to
determine the potential payments and benefits, if any, which may be subject to
the foregoing limitation and, if necessary, to determine the order in which such
payments and benefits shall be reduced, if necessary. At present the Corporation
is not aware of any such potential payments and benefits that would be subject
to the foregoing limitations.

 

  (2) Recovery of Bonus and Incentive Compensation. You will be required to and
shall return to the Corporation any bonus or incentive compensation paid to you
by the Corporation during the Covered Period if such bonus or incentive
compensation is paid to you based on materially inaccurate financial statements
or any other materially inaccurate performance metric criteria.

 

  (3)

Compensation Program Amendments. Each of the Corporation’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements, including your
Employment Agreement (all such plans, arrangements and agreements, the “Benefit
Plans”) are hereby amended to the extent necessary to give effect to provisions
(1) and (2) above. The Corporation is also required, as a condition of
participation in the Program, to review the Benefit Plans to ensure that they do
not encourage the Corporation’s senior executive officers to take unnecessary
and excessive risks that threaten the value of the Corporation. To the extent
that the



--------------------------------------------------------------------------------

 

Corporation determines that the Benefit Plans must be revised as a result of
such review, you and the Corporation agree to negotiate and effect such changes
promptly and in good faith.

 

  (4) Definitions and Interpretations. This letter shall be interpreted as
follows:

 

  •  

“Interim Final Rule” shall mean the interim final rule issued by the Treasury at
31 C.F.R. Part 30, effective on October 20, 2008

 

  •  

“Senior Executive Officer” means the Corporation’s “senior executive officers”
as defined in Q&A 2 of the Interim Final Rule.

 

  •  

“Golden Parachute Payments” shall have the meaning set forth in Q&A 9 of the
Interim Final Rule.

 

  •  

The term “Corporation” includes any entities treated as a single employer with
the Corporation under Q&A 1 and Q&A 11 of the Interim Final Rule.

 

  (5) Miscellaneous. To the extent not subject to federal law, this letter will
be governed by and construed in accordance with the laws of the Commonwealth of
Kentucky. This letter may be executed in two or more counterparts, each of which
will be deemed to be an original. A signature transmitted by facsimile will be
deemed an original signature.

 

  (6) While effective, this letter agreement applies to and modifies any
previous agreements or understandings between you and the Corporation. If the
Treasury does not purchase the securities contemplated by the Agreement, then
this letter shall have no force or effect. Additionally, when the Treasury no
longer holds securities or debt of the Corporation acquired under the Program,
this letter shall be of no further force or effect. If you cease to be a Senior
Executive Officer of the Corporation for the purposes of the Program, you shall
be released from the restrictions and obligations set forth in this letter to
the extent permissible under the Program. If it is determined that you are not a
senior executive officer of the Corporation as of the date first set forth
above, this letter shall have no force or effect.

Please indicate your agreement to the terms and conditions set forth in this
letter by executing it and returning it to the Corporation, by February 13,
2009.

[Signature Page Follows]



--------------------------------------------------------------------------------

 

  Sincerely,   THE BANK OF KENTUCKY FINANCIAL CORPORATION   By:  

 

     Name:  

 

     Title:  

 

     Intending to be legally bound, I agree with and accept the foregoing terms
on the date set forth below.   By:  

 

     Name:  

 

     Title:  

 

     Date:  

 

  